Exhibit 10.1

COOPERATION AGREEMENT

April 6, 2018

THIS COOPERATION AGREEMENT (this “Agreement”), is made and entered into as of
date first set forth above, by and among RAIT Financial Trust, a real estate
investment trust formed and existing under the laws of the State of Maryland
(the “Company”), the Libby Frischer Family Partnership (“Investor”) and Charles
Frischer (“CF”).

RECITALS

WHEREAS, the CF beneficially and of record owns certain common shares of
beneficial interest, par value $0.03 per share, of the Company (“Common Shares”)
and other equity securities of the Company;

WHEREAS, Investor has expressed an interest in purchasing Common Shares and
other equity securities of the Company and in connection therewith has, together
with CF and the Company, entered into that certain letter agreement dated as of
March 30, 2018 (the “Letter Agreement”) pursuant to which the Company has
exempted Investor from the Ownership Limit (as defined in the Amended and
Declaration of Trust of the Company, as the same has been amended and restated
from time to time (the “Declaration of Trust”)) with respect to certain Common
Shares that Investor intends to acquire after the date of the Letter Agreement
in an amount which, when added to the Common Shares owned prior to the date of
the Letter Agreement by the Investor, CF or by any other entity in which CF has
an ownership interest (other than a public entity in which his beneficial
ownership is less than 1%), does not at any time exceed 12.5% of the outstanding
Common Shares; and

WHEREAS, Investor, CF and the Company anticipate that Investor and CF may, after
the date hereof, seek to enter into an additional agreement, in substantially
the same form as the Letter Agreement, pursuant to which Investor would be
exempted from the Ownership Limit with respect to the acquisition of shares of
the Company’s preferred stock and/or the Common Shares to a greater extent than
contemplated by the Letter Agreement (such additional agreement, as it may be
amended from time to time, the “Additional Agreement”); and

WHEREAS, as an inducement to, and in consideration of, the Company entering into
the Additional Agreement, the Company, Investor and CF seek to regulate, among
other things, the Investor’s and CF’s acquisition, disposition and voting of
Common Shares and other equity securities of the Company.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the parties agree
as follows:

Section 1.    Ownership of Equity Securities.

(a)    Investor and CF each severally represents and warrants that, as of
April 5, 2018, neither Investor, CF nor any of their respective affiliates or
associates (as such terms are defined pursuant to the Securities Exchange Act of
1934, as amended (the



--------------------------------------------------------------------------------

“Exchange Act”)) (collectively, the “Investor Group”) owned, beneficially or of
record, any Common Shares or other equity securities (which, as used herein,
includes, without limitation, any shares of preferred stock of the Company and
any Derivative Security (as defined in Section 3(c) below)) of the Company
(“Equity Securities”), other than the following, all of which are beneficially
owned by CF: 5,920,225 Common Shares, 523,700 shares of the Company’s 7.75%
Series A Cumulative Redeemable Preferred Stock (“Series A Preferred”), 229,409
shares of the Company’s 8.375% Series B Cumulative Redeemable Preferred Stock
(“Series B Preferred”) and 160,700 shares of the Company’s 8.875% Series C
Cumulative Redeemable Preferred Stock (the “Series C Preferred”) (all such owned
securities, collectively, the “Owned Equity Securities”).

(b)    Investor, CF and the Company each hereby acknowledges and reaffirms their
respective representations, warranties, covenants and other agreements set forth
in the Letter Agreement.

(c)    Investor and CF acknowledge and agree that (i) in connection with the
acquisition of the Owned Equity Securities or any disposition prior to April 5,
2018 of Equity Securities, neither Investor nor CF was furnished with any
materials or information by the Company, or any of its affiliates or
representatives or any other person acting on its behalf, other than information
available in the Company’s filings and submissions with the Securities and
Exchange Commission, (ii) in connection with any acquisitions and Transfers (as
defined below) of Equity Securities permitted by this Agreement, the Letter
Agreement or the Additional Agreement (each a “Future Transaction” and,
collectively, the “Future Transactions”), nothing in this Agreement shall
obligate the Company to provide and neither Investor nor CF will be entitled to
receive, and neither Investor nor CF will rely upon, any information, statement,
advice (whether accounting, tax, financial, legal or other), representation or
warranty made by the Company, or any of its affiliates or representatives or any
other person acting on its behalf other than is then publicly available, and
(iii) Investor and CF are able to fend for themselves with respect to the Owned
Equity Securities and any Future Transactions, have such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Owned Equity Securities and any Future Transactions and
have the ability to bear the economic risks of their respective investments and
can afford the complete loss of any investments made in the Owned Equity
Securities and in Future Transactions. Investor and CF acknowledge and agree
that the Company may, now or in the future (including at the time of any Future
Transaction and the execution and delivery of the Additional Agreement and any
amendment thereto) be in possession of material non-public information not made
available to Investor or CF and Investor and CF each irrevocably disclaims any
right to such information.

Section 2.    Disposition of Equity Securities.

(a)    Subject to the remainder of this Section 2, from the date hereof until
the fourth day following the 2019 Annual Meeting of Shareholders of the Company
(the “Restricted Period”), neither Investor nor CF shall, and Investor and CF
shall cause each member of the Investor Group not to, without the prior written
consent of the Company:

 

2



--------------------------------------------------------------------------------

(1)    Transfer (as defined below) more than 370,000 Common Shares acquired
after March 30, 2018 (the “Newly Acquired Common Shares”) on any trading day,

(2)    Transfer any Newly Acquired Common Shares to any affiliate or associate
of any member of the Investor Group that does not, prior to such Transfer, agree
with the Company in writing to be bound by the provisions of this Agreement
binding on the Investor Group,

(3)    Transfer any Newly Acquired Common Shares to any person that would
knowingly result in such person, together with its affiliates and associates,
owning, controlling or otherwise having any, beneficial, economic or other
ownership interest representing in the aggregate in excess of 3% of the Common
Shares outstanding at such time,

(b)    Any Transfer must be (i) made in accordance with the volume limitations
set forth in clause (e) of Rule 144 of the Securities Act of 1933 or (ii) a
marketed block trade to an unaffiliated third party.

(c)    As used herein, “Transfer” means (i) sell, assign, give, pledge,
encumber, hypothecate, mortgage, exchange or otherwise dispose, (ii) grant to
any person any option, right or warrant to purchase or otherwise receive, or
(iii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences or other rights of ownership.

Section 3.    Standstill.

(a)    During any period during which the Investor Group collectively owns
beneficially or of record any Equity Securities of a class or series in excess
of the Ownership Limit (without, for the avoidance of doubt, giving effect to
any exemption therefrom granted pursuant to the Letter Agreement or any
Additional Agreement) applicable to such class or series (such Equity
Securities, “Additional Equity Securities”) (any such period, a “Standstill
Period”), neither Investor nor CF shall, and Investor and CF shall cause the
Investor Group and any person acting on behalf of or in concert with the
Investor Group to not, directly or indirectly, without the prior written consent
of the Company:

(1)    except as permitted pursuant to the terms of the Additional Agreement, if
and as applicable, and the Letter Agreement, acquire, agree to acquire, propose,
seek or offer to acquire, or facilitate the acquisition or ownership of, any
Equity Securities, or any direct or indirect right to acquire any Equity
Securities,

(2)    enter, agree to enter, propose, seek or offer to enter into or facilitate
any merger, business combination, recapitalization, restructuring, tender offer,
transaction involving a material amount of the Company’s assets or other
extraordinary transaction involving the Company or any of its subsidiaries,

 

3



--------------------------------------------------------------------------------

(3)    initiate, encourage, make, or in any way participate or engage in, any
“solicitation” of “proxies” or “consent solicitation” (as such terms are used in
the proxy rules of the Securities and Exchange Commission) to vote, or seek to
advise or influence any person with respect to the voting of, any Common Shares
or other Equity Securities (including, for the avoidance of doubt, indirectly by
means of communication with the press or the media),

(4)    nominate or recommend for nomination a person for election at any
shareholder meeting at which directors of the Company’s board of trustees (the
“Board”) are to be elected,

(5)    submit any shareholder proposal for consideration at, or bring any other
business before, any shareholder meeting of the Company,

(6)    form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Common Shares or other
Equity Securities,

(7)    call, request the calling of, or otherwise seek or assist in the calling
of a special meeting of the shareholders of the Company,

(8)    otherwise act, alone or in concert with others, to seek to control or
influence the management, policies, business or corporate structure of the
Company,

(9)    demand a copy of the Company’s list of shareholders or its other books
and records pursuant to any statutory right, whether under the laws of the State
of Maryland or any other jurisdiction,

(10)    commence, encourage or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
trustees in order to, directly or indirectly, effect any of the actions
expressly prohibited by this Agreement or cause the Company to amend or waive
any of the provisions of this Agreement (provided that, for the avoidance of
doubt, this clause shall not prevent Investor or CF from bringing an action to
enforce the provisions of this Agreement),

(11)    disclose any intention, plan or arrangement prohibited by, or
inconsistent with, the foregoing, or

(12)    advise, assist or encourage or enter into any discussions, negotiations,
agreements or arrangements with any other persons in connection with any of the
foregoing.

(b)    During any Standstill Period, neither Investor nor CF shall (and Investor
and CF shall cause the Investor Group to not), directly or indirectly, without
the prior written consent of the Company, (i) make any request directly or
indirectly, to amend or waive any provision of this Section 3 (including this
sentence), (ii) take any action

 

4



--------------------------------------------------------------------------------

challenging the validity or enforceability of any provision of this Section 3
(including this sentence) or make any public disclosure in respect thereof or
(iii) take any action that would reasonably be expected to require the Company
to make a public announcement regarding the possibility of a business
combination, merger or other type of transaction described in this Section 3
with the Company.

(c)    As used herein, the term “Derivative Security” means (i) any
subscription, option, conversion right, warrant, phantom stock right or other
agreement, security or commitment of any kind obligating the Company or any of
its subsidiaries to issue, grant, deliver or sell, or cause to be issued,
granted, delivered or sold, any Common Shares or shares of preferred stock of
the Company or any security convertible into, or exchangeable for, any Common
Shares or shares of preferred stock of the Company or (ii) any obligations
measured by the price or value of any Common Shares or any shares preferred
stock of the Company, in the case of each of the foregoing clauses (i) and (ii),
whether any of the foregoing is exercisable immediately, only after the passage
of time or upon the satisfaction of one or more conditions.

Section 4.    Voting.

(a)    During the Standstill Period, Investor and CF shall cause all Additional
Equity Securities owned, beneficially or of record, by the Investor Group to be
present for quorum purposes and to be voted in accordance with the
recommendation of a majority of the Board with respect to any matter at any
meeting of shareholders of the Company for which proxies are solicited during
the Standstill Period. With respect to any matter on which the consent of a
member of the Investor Group is solicited by reason of such member’s holding of
Additional Equity Securities during the Standstill Period, Investor and CF shall
cause such member of the Investor Group to provide its consent as a holder of
such Additional Equity Securities to such matter as recommended by a majority of
the Board.

(b)    If and when requested by the Company, Investor and CF shall, and shall
cause any member of the Investor Group to, promptly execute and deliver to the
Company an irrevocable proxy, in customary form, to vote or to give consent with
respect to all of the Additional Equity Securities as to which Investor or CF
(or such member of the Investor Group) is entitled to vote, in the manner and
with respect to the matters set forth in this Section 4. Such proxy shall
terminate upon the earlier of the expiration of the Standstill Period or the
termination of this Section 4.

Section 5.    REIT Status. Notwithstanding Section 2, in any calendar year,
promptly following written notice from the Company (provided that such notice is
delivered on or prior to June 30th of such calendar year), Investor and/or CF
shall, and shall cause the Investor Group to, Transfer any Equity Securities
owned, beneficially or of record, by the Investor Group as necessary in order
for the Company to continue to qualify as a real estate investment trust under
the Code; provided, however, that (a) prior to Investor and/or CF becoming
obligated to effect such a Transfer, the Company, Investor and CF shall in good
faith consult with each other in order to determine whether the Company may
continue to qualify as a real estate investment trust under the Code without
such a Transfer having to be effected and (b)

 

5



--------------------------------------------------------------------------------

neither the Company nor the Board has granted an exemption (i) from the
Ownership Limit with respect to the acquisition of shares of the Company’s
preferred stock and/or the Common Shares to any person other than a member of
the Investor Group (or the Excluded Holder (as defined in the Declaration of
Trust), to the extent set forth in the Declaration of Trust) that is, at the
time the Company provides such written notice, then in effect and (ii) that does
not require such person to Transfer securities as necessary in order for the
Company to continue to qualify as a real estate investment trust under the Code.

Section 6.    Optional Redemption. At any time during 2018 or 2019, the Company
may, at its option, redeem, at the applicable Redemption Price (as defined
below) any shares of Series A Preferred, Series B Preferred or Series C
Preferred owned of record or beneficially by the Investor Group (other than
Owned Equity Securities) by providing written notice to the Investor. As used
herein, “Redemption Price” means, (a) with respect to any shares of Series A
Preferred, Series B Preferred or Series C Preferred that the Company exercises
its option to redeem in 2018, $16.75 per share, and, (b) with respect to any
shares of Series A Preferred, Series B Preferred or Series C Preferred that the
Company exercises its option to redeem in 2019, $20.75 per share. The closing of
any such redemption shall occur three (3) business days following the Investor’s
receipt of written notice from the Company. The parties shall (and Investor and
CF shall cause the Investor Group to) execute any and all agreements and other
instruments as shall be customary or reasonably necessary to effect any such
redemption.

Section 7.    Miscellaneous.

(a)    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Maryland,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the state and federal
courts of Maryland solely and specifically for the purposes of any action or
proceeding arising out of or in connection with this Agreement.

(b)    Waiver. Waiver by a party of a breach hereunder by another party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

(c)    Entire Agreement. This Agreement, together with the Letter Agreement and
the Additional Agreement, contains the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect hereto and thereto.

(d)    Amendments. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by each of the parties hereto.

 

6



--------------------------------------------------------------------------------

(e)    Severability. If any term or provision of this Agreement is held invalid,
illegal or unenforceable in any respect under any applicable law or as a matter
of public policy, the validity, legality and enforceability of all other terms
and provisions of this Agreement will not in any way be affected or impaired. If
the final judgment of a court of competent jurisdiction or other governmental
authority declares that any term or provision hereof is invalid, illegal or
unenforceable, the parties hereto agree that the court making such determination
will have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, illegal or unenforceable term or provision with a term or provision
that is valid, legal and enforceable and that comes closest to expressing the
intention of the invalid, illegal or unenforceable term or provision.

(f)    Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without the prior
written consent of the other party.

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns and on any assignee or transferee of the Equity Securities owned
beneficially or of record by Investor or CF.

(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

(i)    Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any third party. No third party shall
obtain any right under any provision of this Agreement or shall by reason of any
such provision make any claim in respect of any debt, liability or obligation
(or otherwise) against any party hereto.

(j)    Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

(k)    Specific Performance. The parties hereby acknowledge and agree that the
rights of the parties hereunder are special, unique and of extraordinary
character, and that if any party refuses or otherwise fails to act, or to cause
its affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company, Investor
or CF, as the case may be, the exact amount of which would be difficult to
ascertain or estimate and the remedies at law for which would not be reasonable
or adequate compensation. Accordingly, if any party refuses or otherwise fails
to act, or to cause its affiliates to act, in accordance with the provisions of
this Agreement, then, in addition to any other remedy which may be available to
any damaged party at law or in equity, such damaged party will be entitled to
seek specific

 

7



--------------------------------------------------------------------------------

performance and injunctive relief, without posting bond or other security, and
without the necessity of proving actual or threatened damages, which remedy such
damaged party will be entitled to seek in any court of competent jurisdiction.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

RAIT FINANCIAL TRUST By:   /s/ John J. Reyle Name: John J. Reyle
Title:    Interim Chief Executive Officer, Interim President and General Counsel

 

LIBBY FRISCHER FAMILY PARTNERSHIP By:   /s/ Charles Frischer Name: Charles
Frischer Title: General Partner

 

/s/ Charles Frischer Charles Frischer

[Signature Page to Cooperation Agreement]